SUBSCRIPTION AGREEMENT
 
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of October ___, 2006,
by and among VoIP, Inc., a Texas corporation (the “Company”), and the
subscribers identified on the signature page hereto (each a “Subscriber” and
collectively “Subscribers”).
 
WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscribers, as
provided herein, and the Subscribers, in the aggregate, shall purchase up to
$6,250,000 (the “Aggregate Principal Amount”) of principal amount of promissory
notes of the Company (“Note” or “Notes”), a form of which is annexed hereto as
Exhibit A, convertible into shares of the Company’s Class A common stock, $0.001
par value (the “Common Stock”), at a per share conversion price set forth in the
Note (“Conversion Price”); and share purchase warrants (the “Warrants”), in the
form annexed hereto as Exhibit B, to purchase shares of Common Stock (the
“Warrant Shares”). The Notes, shares of Common Stock issuable upon conversion of
the Notes (the “Shares”), the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities”; and
 
WHEREAS, the aggregate proceeds of the sale of the Notes and the Warrants
contemplated hereby shall be held in escrow pending the closing of the
transactions contemplated by this Agreement pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit C (the “Escrow Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscribers hereby agree as
follows:
 
1.  (a) Aggregate Purchase Price. The aggregate purchase price for the Notes
(the “Aggregate Purchase Price”) shall equal the result of (x) divided by (y),
where (x) equals the Aggregate Principal Amount and (y) equals 1.25. Each date
upon which a Closing occurs is a “Closing Date”.
 
(b) Initial Closing. Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Initial Closing Date, each Subscriber shall
purchase and the Company shall sell to each Subscriber a Note in the principal
amount designated on the signature page hereto (“Initial Closing Notes”) and
Warrants as described in Section 2 of this Agreement (“Initial Closing
Warrants”). The Aggregate Purchase Amount of the Notes to be purchased by the
Subscribers on the Initial Closing Date shall be up to $3,125,000 in exchange
for up to $2,500,000 of Aggregate Purchase Price (the “Initial Closing Purchase
Price”). The “Initial Closing Date” shall be the date that the Initial Closing
Purchase Price is transmitted by wire transfer or otherwise to or for the
benefit of the Company. The consummation of the transactions contemplated herein
for all closings shall take place at the offices of Grushko & Mittman, P.C., 551
Fifth Avenue, Suite 1601, New York, New York 10176, upon the satisfaction of all
conditions to Closing set forth in this Agreement. Each of the Initial Closing
Date and Second Closing Date (as defined in Section 1(b) below) is referred to
herein as a “Closing Date”.
 
(c) Second Closing. The closing date in relation to up to $3,125,000 in exchange
for $2,500,000 of Aggregate Purchase Price (the “Second Closing Purchase Price”)
shall be on ten business days prior notice by the Company to the Subscribers on
or before the forty-fifth day after the satisfaction of the Second Closing
Condition (as defined in Section 1.(d) below) and satisfaction of the other
conditions to Closing stated therein (the “Second Closing Date”). Subject to the
satisfaction or waiver of the conditions to closing on the Second Closing Date,
each Subscriber shall purchase and the Company shall sell to each Subscriber a
Note in the Aggregate Principal Amount designated on the signature page hereto
(“Second Closing Notes”). The Second Closing Notes shall be nearly identical to
the Notes issuable on the Initial Closing Date and have the same maturity date
as the Initial Closing Notes. The Conversion Price (defined in Section 2.1 (b)
of the Note) of the Second Closing Notes shall be the same as the Conversion
Price of the Initial Closing Notes in effect on the Second Closing Date.



--------------------------------------------------------------------------------


(d) Conditions to Second Closing. The occurrence of the Second Closing is
expressly contingent on (i) the truth and accuracy, on the Closing Date and the
Second Closing Date of the representations and warranties of the Company and
Subscriber contained in this Agreement, (ii) continued compliance with the
covenants of the Company set forth in this Agreement, (iii) the non-occurrence
of any Event of Default (as defined in the Note) or event that with the passage
of time or the giving of notice could become an Event of Default, or other
default by the Company of its obligations and undertakings contained in this
Agreement, (iv) the delivery on the Second Closing Date of Second Closing Notes
and Second Closing Warrants, and (v) the Company’s regularly employed certified
public accountant, chief financial officer, chief accounting officer or chief
executive officer has provided a certificate to the Subscribers that the Company
has been for sixty days and reasonably has the expectation of being “cash flow
break even” for the twelve months following the date such certificate is
delivered to Subscribers and which information has been disclosed by the Company
in a public announcement. “Cash flow break even” shall be defined as revenues
from continuing, recurring operations less the following expenses: cost of goods
sold; cash-based compensation and related taxes and benefits; cash-based
accounting and other cash-based professional fees (non legal); and rent, leases
and utilities.


(e) Second Closing Deliveries. On the Second Closing Date, the Company will
deliver the Second Closing Notes and Second Closing Warrants to the Escrow Agent
and each Subscriber will deliver his portion of the Second Closing Purchase
Price to the Escrow Agent. On the Second Closing Date, the Company will deliver
a certificate (“Second Closing Certificate”) signed by its chief executive
officer or chief financial officer (i) representing the truth and accuracy of
all the representations and warranties made by the Company contained in this
Agreement, as of the Initial Closing Date, and the Second Closing Date, as if
such representations and warranties were made and given on all such dates, (ii)
certifying that the information contained in the schedules and exhibits hereto
is substantially accurate as of the Second Closing Date, except for changes that
do not constitute Material Adverse Effect [as defined in Section 5(a)], (iii)
adopting and renewing the covenants and representations set forth in Sections 5,
7, 8, 9, 10, 11, and 12 of this Agreement in relation to the Second Closing
Date, Second Closing Notes and Second Closing Warrants, (iv) representing the
timely compliance by the Company with the Company’s registration requirements
set forth in Section 11 of this Agreement, and (v) certifying that an Event of
Default has not occurred. A legal opinion nearly identical to the legal opinion
referred to in Section 6 of this Agreement shall be delivered to each Subscriber
at the Second Closing in relation to the Company and Second Closing Notes
(“Second Closing Legal Opinion”).


(f) Additional Subscriber Investments. The Company and Subscriber agree that,
subject to Section 3 below, the Company may issue to other subscribers
(“Additional Subscribers”) Aggregate Principal Amount of Notes for up to
$3,750,000 of Aggregate Purchase Price on the same terms and conditions as the
Offering in tranches of $2,500,000 and $1,250,000, of Aggregate Purchase Price
providing the closing on $2,500,000 of Aggregate Purchase Price occurs not later
than forty-five days after the Initial Closing Date, and the closings on
$1,250,000 of Aggregate Purchase Price occurs on the Second Closing Date. The
investments described above which may be made by the Additional Subscribers is
referred to as the “Additional Subscriber Investments.”


2. Warrants. On each Closing Date, the Company will issue and deliver Warrants
to the Subscribers. One Class C Warrant will be issued for each Share which
would be issued on each Closing Date assuming the conversion of all of the Notes
issued on the Closing Date at the Conversion Price in effect on each such
Closing Date. The per Warrant Share exercise price to acquire a Warrant Share
upon exercise of a Class C Warrant shall be equal to 110% of the closing bid
price of the Common Stock as reported by Bloomberg L.P. for the trading day
preceding the Initial Closing Date. The Class C Warrants shall be exercisable
until five years after each Closing Date.



--------------------------------------------------------------------------------


3. Security Interest. On or about July 5, 2005, January 6, 2006, and February 2,
2006 the Subscribers were granted a security interest in assets of the Company
and Subsidiaries (as defined in Section 5(a) of this Agreement), including
ownership of the Subsidiaries. The security interest was memorialized in
Security Agreements. Each Subsidiary executed and delivered to the Subscribers a
form of Guaranty. The Company and Subsidiaries will execute such other
agreements, documents and financing statements reasonably requested by
Subscribers to affirm such security agreement, which will be filed at the
Company’s expense with such jurisdictions, states and counties designated by the
Subscribers. The Company and Subsidiaries will also execute all such documents
reasonably necessary in the opinion of Subscribers to memorialize and further
protect the security interest described herein. The Subscribers appointed a
Collateral Agent to represent them collectively in connection with the security
interest. The appointment was pursuant to a Collateral Agent Agreement. The
Notes and all sums due under the Notes and the Transaction Documents (as defined
in Section 5(c) below) are included in the term “Obligations” as defined in the
Security Agreements and are secured by the Collateral (as defined in the
Security Agreements) in the same manner and having the same priority as granted
to the Subscribers pursuant to the Security Agreements. The Subsidiaries by
signing this Agreement consent and agree that the Guarantees provided by them on
or about January 6, 2006, include as guaranteed obligations all sums which may
become due to the Subscribers under the Transaction Documents (as defined in
Section 5(c) below). The Company and Subscribers agree that Schedule 3 hereto
sets forth as of the date stated therein, the principal and interest outstanding
on Notes issued by the Company to the Subscribers which are included as
“Obligations” under various “Security Agreements” to which the Company and
Subscribers are parties. Such “Obligations” include additional amounts as
described in the documents and other agreements entered into in connection with
such “Obligations”. The Subscribers agree that their interests in all
Obligations are pari passu in proportion to their specific Obligation amounts
and of equal priority with each other. The Subscribers further agree that the
Additional Subscribers [as defined in Section 1(f)] will become parties to the
Security Agreements and Collateral Agent Agreement in connection with the
Additional Subscriber Investments [as defined in Section 1(f)] except that the
Obligations owed to the Subscribers under the Transaction Documents as defined
in this Agreement and the Obligations that will be owed to the Additional
Subscribers in connection with the Additional Subscriber Investments will be
pari-passu and subordinate to all other Obligations owing to the Subscribers.
The Subscribers agree, and as a condition of the Additional Subscriber
Investments, the Additional Subscribers must agree to execute such documents and
agreements as reasonably requested by the Subscribers to memorialize the
foregoing agreements and subordination, and appoint the Collateral Agent
pursuant to the Collateral Agent. The Subscribers, Company, and Subsidiaries
agree that the Collateral Agent Agreement dated as of February 2, 2006 is the
Collateral Agent Agreement which shall govern the rights and obligations of the
Subscribers and Additional Subscribers in connection with the Obligations and
Additional Subscriber Investments and shall remain in full force and effect
except as modified in this Agreement. The Subscribers and Additional Subscribers
agree that for so long as any Obligations relating to the Obligations as set
forth on Schedule 3 hereto and other sums which may become Obligations which
derive from such stated Obligations (“Schedule 3 Obligations”), remain
outstanding, “Majority In Interest” as employed in the Collateral Agent
Agreement shall relate only to holders of such described Obligations. After such
Schedule 3 Obligations are no longer outstanding, Majority In Interest shall be
determined among the holders of all other Obligations. As employed in this
Agreement, “Subscribers” includes assignees of a Subscriber who by their
signature on the signature pages hereto are deemed to be and become parties to
the Security Agreements and Collateral Agent Agreement and become beneficiaries
of all the rights and benefits of the other Subscribers and assume the
corresponding obligations, and assignors who hold any portion of the
Obligations.


4. Subscriber's Representations and Warranties. Each Subscriber hereby
represents and warrants to and agrees with the Company only as to such
Subscriber that:
 
(a) Organization and Standing of the Subscribers. If the Subscriber is an
entity, such Subscriber is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.



--------------------------------------------------------------------------------


(b) Authorization and Power. Each Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Notes and
Warrants being sold to it hereunder. The execution, delivery and performance of
this Agreement by such Subscriber and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Subscriber or its Board of Directors, stockholders, partners, members, as the
case may be, is required. This Agreement has been duly authorized, executed and
delivered by such Subscriber and constitutes, or shall constitute when executed
and delivered, a valid and binding obligation of the Subscriber enforceable
against the Subscriber in accordance with the terms thereof.
 
(c) No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by such Subscriber of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of such
Subscriber’s charter documents or bylaws or other organizational documents or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of any agreement,
indenture or instrument or obligation to which such Subscriber is a party or by
which its properties or assets are bound, or result in a violation of any law,
rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to such Subscriber or its properties (except for
such conflicts, defaults and violations as would not, individually or in the
aggregate, have a material adverse effect on such Subscriber). Such Subscriber
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Notes or acquire the Warrants in accordance with the terms hereof,
provided that for purposes of the representation made in this sentence, such
Subscriber is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.


(d) Information on Company. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Commission to the Company's Form 10-KSB for
the year ended December 31, 2005 and all periodic reports filed with the
Commission thereafter, but not later than five business days before the Closing
Date (hereinafter referred to as the "Reports"). In addition, the Subscriber has
received in writing from the Company such other information concerning its
operations, financial condition and other matters as the Subscriber has
requested in writing (such other information is collectively, the "Other Written
Information"), and considered all factors the Subscriber deems material in
deciding on the advisability of investing in the Securities.
 
(e) Information on Subscriber. The Subscriber is, and will be at the time of the
conversion of the Notes and exercise of the Warrants, an "accredited investor",
as such term is defined in Regulation D promulgated by the Commission under the
1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment. The Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss thereof.
The information set forth on the signature page hereto regarding the Subscriber
is accurate.
 
(f) Purchase of Notes and Warrants. On the Closing Date, the Subscriber will
purchase the Notes and Warrants as principal for its own account for investment
only and not with a view toward, or for resale in connection with, the public
sale or any distribution thereof, but Subscriber does not agree to hold the
Notes and Warrants for any minimum amount of time.
 

--------------------------------------------------------------------------------


(g) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the 1933 Act (based in part on the accuracy of
the representations and warranties of Subscriber contained herein), and that
such Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration. For so long as Subscriber holds Notes, the
Subscriber will not maintain a net short position in the Common Stock contrary
to applicable rules and regulations. Notwithstanding anything to the contrary
contained in this Agreement, such Subscriber may transfer (without restriction
and without the need for an opinion of counsel) the Securities to its Affiliates
(as defined below) provided that each such Affiliate is an “accredited investor”
under Regulation D and such Affiliate agrees to be bound by the terms and
conditions of this Agreement. For the purposes of this Agreement, an “Affiliate”
of any person or entity means any other person or entity directly or indirectly
controlling, controlled by or under direct or indirect common control with such
person or entity. Affiliate when employed in connection with the Company
includes each Subsidiary [as defined in Section 5(a)] of the Company. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.
 
(h) Shares Legend. The Shares and the Warrant Shares shall bear the following or
similar legend:
 
"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED."
 
(i) Warrants Legend. The Warrants shall bear the following
 
or similar legend:
 
"THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED."


(j) Note Legend. The Note shall bear the following legend:
 
"THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO VOIP, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED."
 

--------------------------------------------------------------------------------


(k) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(l) Authority; Enforceability. This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Subscriber and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Subscriber has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Subscriber relating hereto.


(m) No Governmental Review. Each Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.


(n) Correctness of Representations. Each Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Subscriber otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date.


(o) Special Waiver. Provided an Event of Default has not occurred prior to the
six month anniversary of the Initial Closing Date, then the Subscribers and
signators hereto who hold Notes included in the Obligations as of the Initial
Closing Date defer the payment of liquidated damages that will have accrued as
of such six month anniversary as a result of the Company’s non-compliance with
its registration obligations in connection with such other Notes included in the
Obligations until such six month anniversary.


(p) Survival. The foregoing representations and warranties shall survive the
Closing Date until three years after the Second Closing Date.
 
5.  Company Representations and Warranties. The Company represents and warrants
to and agrees with each Subscriber that except as set forth in the Reports and
as otherwise qualified in the Transaction Documents:
 
(a) Due Incorporation. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports. The Company is duly qualified
as a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect. For purpose of
this Agreement, a “Material Adverse Effect” shall mean a material adverse effect
on the financial condition, results of operations, properties or business of the
Company taken individually, or in the aggregate, as a whole. For purposes of
this Agreement, “Subsidiary” means, with respect to any entity at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity) of which more than
50% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity. All the Company’s Subsidiaries as of the
Closing Date are set forth on Schedule 5(a) hereto.
 

--------------------------------------------------------------------------------


(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.
 
(c) Authority; Enforceability. This Agreement, the Notes, the Warrants, the
Escrow Agreement, Security Agreement and Collateral Agent Agreement and any
other agreements delivered together with this Agreement or in connection
herewith (collectively “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and Subsidiaries (as the case may be) and
are valid and binding agreements enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company and
Subsidiaries have full corporate power and authority necessary to enter into and
deliver the Transaction Documents and to perform their obligations thereunder.
 
(d) Additional Issuances. There are no outstanding agreements or preemptive or
similar rights affecting the Company's common stock or equity and no outstanding
rights, warrants or options to acquire, or instruments convertible into or
exchangeable for, or agreements or understandings with respect to the sale or
issuance of any shares of common stock or equity of the Company or other equity
interest in any of the Subsidiaries of the Company except as described on
Schedule 5(d) or as described in the Reports. The Common Stock of the Company on
a fully diluted basis outstanding as of immediately following the Closing is set
forth on Schedule 5(d).
 
(e) Consents. Except as described in Section 9(f), no consent, approval,
authorization or order of any court, governmental agency or body or arbitrator
having jurisdiction over the Company, or any of its Affiliates, any Principal
Market (as defined in Section 9(b) of this Agreement), nor the Company’s
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities. 
 
(f) No Violation or Conflict. Assuming the representations and warranties of the
Subscribers in Section 4 are true and correct, and except as disclosed on
Schedule 5(f)neither the issuance and sale of the Securities nor the performance
of the Company’s obligations under this Agreement and all other agreements
entered into by the Company relating thereto by the Company will:
 
(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default in any material respect) of a material
nature under (A) the articles or certificate of incorporation, charter or bylaws
of the Company, (B) any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company or any of its Affiliates, (C) the terms of any bond,
debenture, note or any other evidence of indebtedness, or any agreement, stock
option or other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject, or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party except the violation, conflict,
breach, or default of which would not have a Material Adverse Effect; or
 

--------------------------------------------------------------------------------


(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities or any of the assets of the Company or any of its
Affiliates, except as contemplated herein; or
 
(iii) result in the activation of any anti-dilution rights or a reset or
repricing of any debt or security instrument of any other creditor or equity
holder of the Company, nor result in the acceleration of the due date of any
obligation of the Company; or
 
(iv) result in the activation of any piggy-back registration rights of any
person or entity holding securities or debt of the Company or having the right
to receive securities of the Company.
 
(g) The Securities. The Securities upon issuance:
 
(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;


(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Shares and upon exercise of the Warrants, the Shares and Warrant
Shares will be duly and validly issued, fully paid and nonassessable or if
registered pursuant to the 1933 Act, and resold pursuant to an effective
registration statement will be free trading and unrestricted;
 
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company;
 
(iv) will not subject the holders thereof to personal liability by reason of
being such holders, provided Subscriber’s representations herein are true and
accurate and Subscribers take no actions or fail to take any actions required
for their purchase of the Securities to be in compliance with all applicable
laws and regulations; and
 
(v) provided Subscriber’s representations herein are true and accurate, will
have been issued in reliance upon an exemption from the registration
requirements of and will not result in a violation of Section 5 under the 1933
Act.
 
(h) Litigation. Except as disclosed on Schedule 5(h), or in the Reports, there
is no pending or threatened action, suit, proceeding or investigation before any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company, or any of its Affiliates that would affect the execution by the Company
or the performance by the Company of its obligations under the Transaction
Documents. There is no pending, or, to the knowledge of the Company, basis for
any, action, suit, proceeding or investigation before any court, governmental
agency or body, or arbitrator having jurisdiction over the Company, or any of
its Affiliates which litigation if adversely determined would have a Material
Adverse Effect.
 
(i) Reporting Company. The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934 (the “1934 Act”) and has a class of common shares registered pursuant to
Section 12(g) of the 1934 Act. Pursuant to the provisions of the 1934 Act, the
Company has filed all reports and other materials required to be filed
thereunder with the Commission during the preceding thirty-six months.
 
(j) No Market Manipulation. The Company and its Affiliates have not taken, and
will not take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the sale or resale of the Securities
or affect the price at which the Securities may be issued or resold, provided,
however, that this provision shall not prevent the Company from engaging in
investor relations/public relations activities consistent with past practices.
 

--------------------------------------------------------------------------------


(k) Information Concerning Company. The Reports contain all material information
relating to the Company and its operations and financial condition which is
required to be disclosed by applicable securities laws, rules or regulations, as
of their respective dates and all the information required to be disclosed
therein. Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Effect relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.
 
(l) Stop Transfer. The Company will not issue any stop transfer order or other
order impeding the sale, resale or delivery of any of the Securities, except as
may be required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Subscriber.
 
(m) Defaults. The Company is not in violation of its articles of incorporation
or bylaws. Except as described on Schedule 5(m), the Company is (i) not in
default under or in violation of any other material agreement or instrument to
which it is a party or by which it or any of its properties are bound or
affected, which default or violation would have a Material Adverse Effect, (ii)
not in default with respect to any order of any court, arbitrator or
governmental body or subject to or party to any order of any court or
governmental authority arising out of any action, suit or proceeding under any
statute or other law respecting antitrust, monopoly, restraint of trade, unfair
competition or similar matters, or (iii) to the Company’s knowledge not in
violation of any statute, rule or regulation of any governmental authority which
violation would have a Material Adverse Effect.
 
(n) Not an Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the OTC Bulletin Board
(“Bulletin Board”) or any Principal Market [as defined in Section 9(b)] which
would impair the exemptions relied upon in this Offering or the Company’s
ability to timely comply with its obligations hereunder. Nor will the Company or
any of its Affiliates take any action or steps that would cause the offer or
issuance of the Securities to be integrated with other offerings which would
impair the exemptions relied upon in this Offering or the Company’s ability to
timely comply with its obligations hereunder. The Company will not conduct any
offering other than the transactions contemplated hereby that will be integrated
with the offer or issuance of the Securities, which would impair the exemptions
relied upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.
 
(o) No General Solicitation. Neither the Company, nor any of its Affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.
 
(p) Listing. The Common Stock is quoted on the Bulletin Board under the symbol:
VOII.OB. The Company has not received any oral or written notice that the Common
Stock is not eligible nor will become ineligible for quotation on the Bulletin
Board nor that the Common Stock does not meet all requirements for the
continuation of such quotation.
 

--------------------------------------------------------------------------------


(q) No Undisclosed Liabilities. The Company has no liabilities or obligations
which are material, individually or in the aggregate, which are not disclosed in
the Reports and Other Written Information, other than those incurred in the
ordinary course of the Company’s businesses since the Latest Financial Date and
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, except as disclosed on Schedule 5(q).
 
(r) No Undisclosed Events or Circumstances. Since the Latest Financial Date, no
event or circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.
 
(s) Capitalization. The authorized and outstanding capital stock of the Company
as of the date of this Agreement and the Closing Date (not including the
Securities) are set forth on Schedule 5(d). Except as set forth on Schedule
5(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company. All of the
outstanding shares of Common Stock of the Company have been duly and validly
authorized and issued and are fully paid and nonassessable, except for 9,958
shares of Class B Common Stock which are assessable.
 
(t) Dilution. The Company’s executive officers and directors understand the
nature of the Securities being sold hereby and recognize that the issuance of
the Securities will have a potential dilutive effect on the equity holdings of
other holders of the Company’s equity or rights to receive equity of the
Company. The board of directors of the Company has concluded, in its good faith
business judgment that the issuance of the Securities is in the best interests
of the Company. The Company specifically acknowledges that its obligation to
issue the Shares upon conversion of the Notes, and the Warrant Shares upon
exercise of the Warrants is binding upon the Company and enforceable regardless
of the dilution such issuance may have on the ownership interests of other
shareholders of the Company or parties entitled to receive equity of the
Company.
 
(u) No Disagreements with Accountants and Lawyers. Except as disclosed on
Schedule 5(u), there are no disagreements of any kind presently existing, or
reasonably anticipated by the Company to arise, between the Company and the
accountants and lawyers formerly or presently employed by the Company, including
but not limited to disputes or conflicts over payment owed to such accountants
and lawyers, nor have there been any such disagreements during the two years
prior to the Initial Closing Date.


(v) DTC Status. The Company’s transfer agent is a participant in and the Common
Stock is eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. The name, address, telephone number, fax
number, contact person and email address of the Company transfer agent is set
forth on Schedule 5(v) hereto.


(w) Investment Company. Neither the Company nor any Affiliate is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


(x) Subsidiary Representations. The Company makes each of the representations
contained in Sections 5(a), (b), (d), (e), (f), (h), (k), (m), (q), (r), (u) and
(w) of this Agreement, as same relate to each Subsidiary of the Company, except
as set forth on Schedule 5(a).


(y) Company Predecessor. All representations made by or relating to the Company
of a historical or prospective nature and all undertakings described in Sections
9(g) through 9(l) shall relate, apply and refer to the Company and its
predecessors.


(z) Correctness of Representations. The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Subscribers
prior to each Closing Date, shall be true and correct in all material respects
as of each Closing Date.
 

--------------------------------------------------------------------------------


(AA) Survival. The foregoing representations and warranties shall survive until
three years after the Second Closing Date.
 
6. Regulation D Offering. The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. On the Closing Date,
the Company will provide an opinion reasonably acceptable to Subscriber from the
Company’s legal counsel opining on the availability of an exemption from
registration under the 1933 Act as it relates to the offer and issuance of the
Securities and other matters reasonably requested by Subscribers. A form of the
legal opinion is annexed hereto as Exhibit D. The Company will provide, at the
Company’s expense, such other legal opinions in the future as are reasonably
necessary for the issuance and resale of the Common Stock issuable upon
conversion of the Notes and exercise of the Warrants pursuant to an effective
registration statement, Rule 144 under the 1933 Act, or an exemption from
registration.


7.1. Conversion of Note.


(a) Upon the conversion of a Note or part thereof, the Company shall, at its own
cost and expense, take all necessary action, including obtaining and delivering,
an opinion of counsel to assure that the Company's transfer agent shall issue
stock certificates in the name of Subscriber (or its permitted nominee) or such
other persons as designated by Subscriber and in such denominations to be
specified at conversion representing the number of shares of Common Stock
issuable upon such conversion. The Company warrants that no instructions other
than these instructions have been or will be given to the transfer agent of the
Company's Common Stock and that the certificates representing such shares shall
contain no legend other than the usual 1933 Act restriction from transfer
legend. If and when the Subscriber sells the Shares and Warrant Shares, assuming
(i) the Registration Statement (as defined below) is effective and the
prospectus, as supplemented or amended, contained therein is current and (ii)
the Subscriber confirms in writing to the transfer agent that the Subscriber has
complied with the prospectus delivery requirements, the restrictive legend can
be removed and the Shares will be free-trading, and freely transferable. In the
event that the Shares are sold in a manner that complies with an exemption from
registration, the Company will promptly instruct its counsel to issue to the
transfer agent an opinion permitting removal of the legend (indefinitely, if
pursuant to Rule 144(k) of the 1933 Act, or for 90 days if pursuant to the other
provisions of Rule 144 of the 1933 Act).


(b) Subscriber will give notice of its decision to exercise its right to convert
the Note, interest, any sum due to the Subscriber under the Transaction
Documents including Liquidated Damages, or part thereof by telecopying an
executed and completed Notice of Conversion (a form of which is annexed as
Exhibit A to the Note) to the Company via confirmed telecopier transmission or
otherwise pursuant to Section 13(a) of this Agreement. The Subscriber will not
be required to surrender the Note until the Note has been fully converted or
satisfied. Each date on which a Notice of Conversion is telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date. The Company will itself or cause the Company’s transfer agent to transmit
the Company’s Common Stock certificates representing the Shares issuable upon
conversion of the Note to the Subscriber via express courier for receipt by such
Subscriber within three (3) business days after receipt by the Company of the
Notice of Conversion (such third day being the “Delivery Date”). In the event
the Shares are electronically transferable, then delivery of the Shares must be
made by electronic transfer provided request for such electronic transfer has
been made by the Subscriber and the Subscriber has complied with all applicable
securities laws in connection with the sale of the Common Stock, including,
without limitation, the prospectus delivery requirements. A Note representing
the balance of the Note not so converted will be provided by the Company to the
Subscriber if requested by Subscriber, provided the Subscriber delivers the
original Note to the Company. In the event that a Subscriber elects not to
surrender a Note for reissuance upon partial payment or conversion, the
Subscriber hereby indemnifies the Company against any and all loss or damage
attributable to a third-party claim in an amount in excess of the actual amount
then due under the Note. “Business day” and “trading day” as employed in the
Transaction Documents is a day that the New York Stock Exchange is open for
trading for three or more hours.
 

--------------------------------------------------------------------------------


 
(c) The Company understands that a delay in the delivery of the Shares in the
form required pursuant to Section 7.1 hereof, or the Mandatory Redemption Amount
described in Section 7.2 hereof, respectively after the Delivery Date or the
Mandatory Redemption Payment Date (as hereinafter defined) could result in
economic loss to the Subscriber. As compensation to the Subscriber for such
loss, the Company agrees to pay (as liquidated damages and not as a penalty) to
the Subscriber for late issuance of Shares in the form required pursuant to
Section 7.1 hereof upon Conversion of the Note in the amount of $100 per
business day after the Delivery Date for each $10,000 of Note principal amount
being converted of the corresponding Shares which are not timely delivered. The
Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Furthermore, in addition to any other remedies
which may be available to the Subscriber, in the event that the Company fails
for any reason to effect delivery of the Shares by the Delivery Date or make
payment by the Mandatory Redemption Payment Date, the Subscriber may revoke all
or part of the relevant Notice of Conversion or rescind all or part of the
notice of Mandatory Redemption by delivery of a notice to such effect to the
Company whereupon the Company and the Subscriber shall each be restored to their
respective positions immediately prior to the delivery of such notice, except
that the liquidated damages described above shall be payable through the date
notice of revocation or rescission is given to the Company.


(d) Nothing contained herein or in any document referred to herein or delivered
in connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law. In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Company to the Subscriber and thus refunded to the Company.


7.2. Mandatory Redemption at Subscriber’s Election. In the event the Company is
prohibited from issuing Shares, or fails to timely deliver Shares on a Delivery
Date, or upon the occurrence of any other Event of Default (as defined in the
Note or in this Agreement) that is not cured during any applicable cure period
and an additional ten days thereafter, then at the Subscriber's election, the
Company must pay to the Subscriber ten (10) business days after request by the
Subscriber, at the Subscriber’s election, a sum of money determined by (i)
multiplying up to the outstanding principal amount of the Note designated by the
Subscriber by 115%, or (ii) multiplying the number of Shares otherwise
deliverable upon conversion of an amount of Note principal and/or interest
designated by the Subscriber (with the date of giving of such designation being
a “Deemed Conversion Date”) at the then Conversion Price that would be in effect
on the Deemed Conversion Date by the highest closing price of the Common Stock
on the Principal Market for the period commencing on the Deemed Conversion Date
until the day prior to the receipt of the Mandatory Redemption Payment,
whichever is greater, together with accrued but unpaid interest thereon and any
other sums arising and outstanding under the Transaction Documents ("Mandatory
Redemption Payment"). The Mandatory Redemption Payment must be received by the
Subscriber on the same date as the Company Shares otherwise deliverable or
within ten (10) business days after request, whichever is sooner ("Mandatory
Redemption Payment Date"). Upon receipt of the Mandatory Redemption Payment, the
corresponding Note principal and interest will be deemed paid and no longer
outstanding. Liquidated damages calculated pursuant to Section 7.1(c) hereof,
that have been paid or accrued for the twenty day period prior to the actual
receipt of the Mandatory Redemption Payment by the Subscriber shall be credited
against the Mandatory Redemption Payment calculated pursuant to subsections (i)
and (ii) above of this Section 7.2. In the event of a “Change in Control” (as
defined below), the Subscriber may demand, and the Company shall pay, a
Mandatory Redemption Payment equal to 115% of the outstanding principal amount
of the Note designated by the Subscriber together with accrued but unpaid
interest thereon and any other sums arising and outstanding under the
Transaction Documents. For purposes of this Section 7.2, “Change in Control”
shall mean (i) the Company no longer having a class of shares publicly tradable
and listed on a Principal Market, (ii) the Company becoming a Subsidiary of
another entity or merging into or with another entity, (iii) a majority of the
board of directors of the Company as of the Closing Date no longer serving as
directors of the Company except for the addition or replacement of up to six
directors, other than due to natural causes, (iv) if the holders of the
Company’s Common Stock as of the Closing Date beneficially owning at any time
after the Closing Date less than thirty-five percent of the Common stock owned
by them on the Closing Date, or (v) the sale, lease, license or transfer of
substantially all the assets of the Company or Subsidiaries.



--------------------------------------------------------------------------------


7.3. Maximum Conversion. The Subscriber shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of (i) the number of shares
of common stock beneficially owned by the Subscriber and its Affiliates on a
Conversion Date, and (ii) the number of shares of Common Stock issuable upon the
conversion of the Note with respect to which the determination of this provision
is being made on a Conversion Date, which would result in beneficial ownership
by the Subscriber and its Affiliates of more than 4.99% of the outstanding
shares of common stock of the Company on such Conversion Date. Beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Subscriber shall not be limited to aggregate conversions of
only 4.99% and aggregate conversions by the Subscriber may exceed 4.99%. The
Subscriber may waive the conversion limitation described in this Section 7.3, in
whole or in part, upon and effective after 61 days prior written notice to the
Company to increase such percentage to up to 9.99%. The Subscriber may decide
whether to convert a Note or exercise Warrants to achieve an actual 4.99% or up
to 9.99% ownership position as described above.


7.4. Injunction Posting of Bond. In the event a Subscriber shall elect to
convert a Note or part thereof or exercise the Warrant in whole or in part, the
Company may not refuse conversion or exercise based on any claim that such
Subscriber or any one associated or affiliated with such Subscriber has been
engaged in any violation of law, or for any other reason, unless, an injunction
from a court, on notice, restraining and or enjoining conversion of all or part
of such Note or exercise of all or part of such Warrant shall have been sought
and obtained by the Company or at the Company’s request or with the Company’s
assistance, and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 120% of the outstanding principal and interest of
the Note, or aggregate purchase price of the Shares and Warrant Shares which are
sought to be subject to the injunction, which bond shall remain in effect until
the completion of arbitration/litigation of the dispute and the proceeds of
which shall be payable to such Subscriber to the extent Subscriber obtains
judgment in Subscriber’s favor.


7.5. Buy-In. In addition to any other rights available to the Subscriber, if the
Company fails to deliver to the Subscriber such shares issuable upon conversion
of a Note by the Delivery Date and if after seven (7) business days after the
Delivery Date the Subscriber or a broker on the Subscriber’s behalf, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by such Subscriber of the Common Stock which the
Subscriber was entitled to receive upon such conversion (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased exceeds (B) the aggregate principal
and/or interest amount of the Note for which such conversion was not timely
honored, together with interest thereon at a rate of 15% per annum, accruing
until such amount and any accrued interest thereon is paid in full (which amount
shall be paid as liquidated damages and not as a penalty). For example, if the
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to an attempted conversion of $10,000 of
note principal and/or interest, the Company shall be required to pay the
Subscriber $1,000, plus interest. The Subscriber shall provide the Company
written notice indicating the amounts payable to the Subscriber in respect of
the Buy-In.


7.6. Adjustments. The Conversion Price, Warrant exercise price and amount of
Shares issuable upon conversion of the Notes and exercise of the Warrants shall
be adjusted as described in this Agreement, the Notes and Warrants.
 

--------------------------------------------------------------------------------


7.7. Redemption. The Note and Warrants shall not be redeemable or mandatorily
convertible except as described in the Note and Warrants.


8. Finder/Legal Fees.
 
(a) Finder’s Fee. The Company on the one hand, and each Subscriber (for himself
only) on the other hand, agree to indemnify the other against and hold the other
harmless from any and all liabilities to any persons claiming brokerage
commissions or finder’s fees on account of services purported to have been
rendered on behalf of the indemnifying party in connection with this Agreement
or the transactions contemplated hereby and arising out of such party’s actions.
The Company represents that there are no other parties entitled to receive fees,
commissions, or similar payments in connection with the Offering except as
described on Schedule 8(a) hereto.
(b)  Legal Fees. The Company shall pay to Grushko & Mittman, P.C., a fee of
$35,000 (“Legal Fees”) as reimbursement for services rendered to the Subscribers
in connection with this Agreement and the purchase and sale of the Notes, and
Warrants (the “Offering”) and acting as Escrow Agent for the Offering. The Legal
Fees will be payable on the Initial Closing Date out of funds held pursuant to
the Escrow Agreement. Grushko & Mittman, P.C. will be reimbursed on the Closing
Date for all UCC search and filing fees.
 
(c) Due Diligence Fee. The Company will pay a due diligence fee (“Due Diligence
Fee”) and “Lead Subscriber Fee” described on Schedule 8 hereto the Lead
Subscribers and parties identified on Schedule 8 hereto (each a “Fee
Recipient”).
 
9. Covenants of the Company. The Company covenants and agrees with the
Subscribers as follows:
 
(a) Stop Orders. The Company will advise the Subscribers, within two hours after
the Company receives notice of issuance by the Commission, any state securities
commission or any other regulatory authority of any stop order or of any order
preventing or suspending any offering of any securities of the Company, or of
the suspension of the qualification of the Common Stock of the Company for
offering or sale in any jurisdiction, or the initiation of any proceeding for
any such purpose.
 
(b) Listing. The Company shall promptly secure the listing of the shares of
Common Stock and the Warrant Shares upon each national securities exchange, or
electronic or automated quotation system upon which they are or become listed
and shall use commercially reasonable efforts to maintain such listing so long
as any Notes or Warrants are outstanding. The Company will maintain the listing
of its Common Stock on the American Stock Exchange, Nasdaq Capital Market,
Nasdaq National Market System, Bulletin Board, or New York Stock Exchange
(whichever of the foregoing is at the time the principal trading exchange or
market for the Common Stock (the “Principal Market”)), and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market, as applicable. The Company will provide
the Subscribers copies of all notices it receives notifying the Company of the
threatened and actual delisting of the Common Stock from any Principal Market.
As of the date of this Agreement, the Bulletin Board is the Principal Market.
 
(c) Market Regulations. The Company shall notify the Commission, the Principal
Market and applicable state authorities, in accordance with their requirements,
of the transactions contemplated by this Agreement, and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Subscribers and promptly provide copies thereof to Subscriber.
 
(d) Filing Requirements. From the date of this Agreement and until the later of
(i) two (2) years after the Second Closing Date, or (ii) until all the Shares
and Warrant Shares have been resold or transferred by all the Subscribers
pursuant to the Registration Statement or pursuant to Rule 144, without regard
to volume limitations, the Company will (A) cause its Common Stock to continue
to be registered under Section 12(b) or 12(g) of the 1934 Act, (B) comply in all
respects with its reporting and filing obligations under the 1934 Act, (C)
voluntarily comply with all reporting requirements that are applicable to an
issuer with a class of shares registered pursuant to Section 12(g) of the 1934
Act, if Company is not subject to such reporting requirements, and (D) comply
with all requirements related to any registration statement filed pursuant to
this Agreement. The Company will use its commercially reasonable efforts not to
take any action or file any document (whether or not permitted by the 1933 Act
or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until two (2) years after the Second Closing Date. Until the
earlier of the resale of the Common Stock and the Warrant Shares by each
Subscriber or two (2) years after the Warrants have been exercised, the Company
will use its commercially reasonable efforts to continue the listing or
quotation of the Common Stock on a Principal Market and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the Principal Market; provided that the Company shall not be
required to consummate a reverse stock split in order to comply with the
foregoing covenant. The Company agrees to timely file a Form D with respect to
the Securities if required under Regulation D and to provide a copy thereof to
each Subscriber promptly after such filing.
 

--------------------------------------------------------------------------------


(e) Use of Proceeds. The proceeds of the Offering will be employed by the
Company for the purposes set forth on Schedule 9(e) hereto. Except as set forth
on Schedule 9(e), the Purchase Price may not and will not be used for accrued
and unpaid officer and director salaries, payment of financing related debt,
redemption of outstanding notes or equity instruments of the Company, litigation
related expenses or settlements, brokerage fees, nor non-trade obligations
outstanding on a Closing Date.
 
(f) Reservation. After the Reservation Approval (as described in Section 9(s) of
this Agreement), the Company will reserve pro-rata on behalf of the Subscribers
from its authorized but unissued Common Stock a number of common shares equal to
200% of the amount of Common Stock necessary to allow each holder of a Note to
be able to convert all such outstanding Notes and interest and reserve the
amount of Warrant Shares issuable upon exercise of the Warrants. Failure to have
sufficient shares reserved pursuant to this Section 9(f) for three (3)
consecutive business days or ten (10) days in the aggregate shall be a material
default of the Company’s obligations under this Agreement and an Event of
Default under the Note. The Subscribers acknowledge that until the Reservation
Approval is obtained, no shares of Common Stock will be reserved on their behalf
and the Notes will not be convertible nor the Warrants exercisable.
 
(g) Taxes. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will promptly pay and
discharge, or cause to be paid and discharged, when due and payable, all lawful
taxes, assessments and governmental charges or levies imposed upon the income,
profits, property or business of the Company; provided, however, that any such
tax, assessment, charge or levy need not be paid if the validity thereof shall
currently be contested in good faith by appropriate proceedings and if the
Company shall have set aside on its books adequate reserves with respect
thereto, and provided, further, that the Company will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefore.
 
(h) Insurance. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will keep its assets
which are of an insurable character insured by financially sound and reputable
insurers against loss or damage by fire, explosion and other risks customarily
insured against by companies in the Company’s line of business, in amounts
sufficient to prevent the Company from becoming a co-insurer and not in any
event less than one hundred percent (100%) of the insurable value of the
property insured less reasonable deductible amounts; and the Company will
maintain, with financially sound and reputable insurers, insurance against other
hazards and risks and liability to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated and to
the extent available on commercially reasonable terms.
 

--------------------------------------------------------------------------------


(i) Books and Records. From the date of this Agreement and until the conversion
or satisfaction of the Note, in its entirety, the Company will keep true records
and books of account in which full, true and correct entries will be made of all
dealings or transactions in relation to its business and affairs in accordance
with generally accepted accounting principles applied on a consistent basis.
 
(j) Governmental Authorities. From the date of this Agreement and until the
conversion or satisfaction of the Note, in its entirety, the Company shall duly
observe and conform in all material respects to all valid requirements of
governmental authorities relating to the conduct of its business or to its
properties or assets.
 
(k) Intellectual Property. From the date of this Agreement and until the
conversion or satisfaction of the Note, in its entirety, the Company shall
maintain in full force and effect its corporate existence, rights and franchises
and all licenses and other rights to use intellectual property owned or
possessed by it and reasonably deemed to be necessary to the conduct of its
business, unless it is sold for value.
 
(l) Properties. From the date of this Agreement and until the conversion or
satisfaction of the Note, in its entirety, the Company will keep its properties
in good repair, working order and condition, reasonable wear and tear excepted,
and from time to time make all necessary and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company will at all
times comply with each provision of all leases to which it is a party or under
which it occupies property if the breach of such provision could reasonably be
expected to have a Material Adverse Effect.
 
(m) Confidentiality/Public Announcement. From the date of this Agreement and
until the sooner of (i) two (2) years after the Second Closing Date, or (ii)
until all the Shares and Warrant Shares have been resold or transferred by all
the Subscribers pursuant to the Registration Statement or pursuant to Rule 144,
without regard to volume limitations, the Company agrees that except in
connection with a Form 8-K or the Registration Statement or as otherwise
required in any other Commission filing, it will not disclose publicly or
privately the identity of the Subscribers unless expressly agreed to in writing
by a Subscriber, only to the extent required by law and then only upon five days
prior notice to Subscriber. In any event and subject to the foregoing, the
Company shall file a Form 8-K or make a public announcement describing the
Offering not later than the second business day after the Closing Date. In the
Form 8-K or public announcement, the Company will specifically disclose the
amount of common stock outstanding immediately after the Closing. A form of the
proposed Form 8-K or public announcement to be employed in connection with the
Closing is annexed hereto as Exhibit G.
 
(n) Further Registration Statements. Except for a registration statement filed
on behalf of the Subscribers pursuant to Section 11 of this Agreement, and as
set forth on Schedule 11.1 hereto, the Company will not file any registration
statements or amend any already filed registration statement to increase the
amount of Common Stock registered therein, or reduce the price of which such
Common Stock is registered therein, including but not limited to Forms S-8, with
the Commission or with state regulatory authorities without the consent of the
Subscriber until the expiration of the “Exclusion Period”, which shall be
defined as the sooner of (i) the Registration Statement having been current and
available for use in connection with the resale of all of the Registrable
Securities (as defined in Section 11.1(i) for a period of 365 days, or (ii)
until all the Shares and Warrant Shares have been resold or transferred by the
Subscribers pursuant to the Registration Statement or Rule 144, without regard
to volume limitations. The Exclusion Period will be tolled during the pendency
of an Event of Default as defined in the Note.
 
(o) Blackout. The Company undertakes and covenants that until the end of the
Exclusion Period, the Company will not enter into any acquisition, merger,
exchange or sale or other transaction that could have the effect of delaying the
effectiveness of any pending Registration Statement or causing an already
effective Registration Statement to no longer be effective or current for a
period of twenty (20) or more days in the aggregate.
 

--------------------------------------------------------------------------------


(p) Non-Public Information. The Company covenants and agrees that neither it nor
any other person acting on its behalf will provide any Subscriber or its agents
or counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Subscriber shall have agreed
in writing to receive such information. The Company understands and confirms
that each Subscriber shall be relying on the foregoing representations in
effecting transactions in securities of the Company. The Company will offer to
the Subscriber an opportunity to review and comment on the Registration
Statement thereto between three and five business days prior to the proposed
filing date thereof.
 
(q) Offering Restrictions. Until the expiration of the Exclusion Period and
during the pendency of an Event of Default, except for the Excepted Issuances,
the Company will not enter into an agreement to nor issue any equity,
convertible debt or other securities convertible into common stock or equity of
the Company nor modify any of the foregoing which may be outstanding at anytime,
without the prior written consent of the Subscriber, which consent may be
withheld for any reason. For so long as the Notes are outstanding, except for
the Excepted Issuances, the Company will not enter into any equity line of
credit or similar agreement, nor issue nor agree to issue any floating or
variable priced equity linked instruments nor any of the foregoing or equity
with price reset rights. The only officer, director, employee and consultant
stock option or stock incentive plan currently in effect or contemplated by the
Company has been submitted to the Subscribers. No other plan will be adopted nor
may any options or equity not included in such plan be issued for so long as any
sum is outstanding under the Note.


(r) Additional Negative Covenants. So long as at least twenty-five percent (25%)
of the principal amount of the Notes issued on each Closing Date is outstanding
and during the pendency of an Event of Default (as defined in the Note), except
as described on Schedule 9(r), without the consent of the Subscribers, the
Company will not and will not permit any of its Subsidiaries to directly or
indirectly:


(i) create, incur, assume or suffer to exist any pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
security title, mortgage, security deed or deed of trust, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Uniform Commercial
Code or comparable law of any jurisdiction) (each, a “Lien”) upon any of its
property, whether now owned or hereafter acquired except for (i) the Excepted
Issuances (as defined in Section 12(a) hereof), (ii) (a) Liens imposed by law
for taxes that are not yet due or are being contested in good faith and for
which adequate reserves have been established in accordance with generally
accepted accounting principles; (b) carriers’, warehousemen’s, mechanics’,
material men’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or that are being contested in good faith and by appropriate
proceedings; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) Liens created with respect to the financing of
the purchase of new property in the ordinary course of the Company’s business up
to the amount of the purchase price of such property, or (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property (each of (a) through (f), a “Permitted Lien”) and (iii)
indebtedness for borrowed money which is not senior or pari passu in right of
payment to the payment of the Notes;
 
(ii) amend its certificate of incorporation, bylaws or its charter documents so
as to adversely affect any rights of the Subscriber;
 
(iii) repay, repurchase or offer to repay, repurchase or otherwise acquire or
make any dividend or distribution in respect of any of its Common Stock,
preferred stock, or other equity securities other than to the extent permitted
or required under the Transaction Documents;



--------------------------------------------------------------------------------


(iv) prepay any financing related debt obligations; or


(v) engage in any transactions with any officer, director, employee or any
Affiliate of the Company, including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $20,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.


(s) Shareholder Approval. The Company and Subscribers agree that until the
Company obtains shareholder approval (“Shareholder Approval”) of an increase in
the authorized Common Stock of the Company to not less than 250,000,000 Shares
of Common Stock, files an amendment to the Company’s Articles of Incorporation
and reserves 200% of the amount of shares of Common Stock necessary to allow the
conversion of the entire Note principal and interest that may accrue thereon and
100% of the Common Stock issuable upon exercise of all of the Warrants issued in
connection with this Agreement (collectively such shares of Common Stock being
the “Reserve Amount” and the Shareholder Approval, amendment and reservation
being the “Reservation”), each Subscriber may not convert the Note nor exercise
any Warrants. The Company undertakes to file a preliminary proxy statement for a
meeting of the Company’s shareholders relating to the Reservation with the
Commission not later than October 25, 2006 (“Proxy Filing Date”). The Company
covenants to use its best efforts to obtain the Reservation. Failure to file the
preliminary proxy on or before the Proxy Filing Date or to obtain the
Reservation on or before December 20, 2006 (each a “Reservation Default”) is an
Event of Default under the Note for which liquidated damages will accrue at the
rate of two percent (2%) for each thirty (30) days, or pro rata portion thereof
during the pendency of such Reservation Default. Liquidated damages for a
Reservation Default that accrues at the same time as a Non-Registration Event
(as defined in Section 11.4 hereof) shall be limited to the greater of the
amount of such damages which may accrue.
 
10. Covenants of the Company and Subscriber Regarding Indemnification.
 
(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscribers, the Subscribers’ officers, directors, agents, Affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or material breach of any warranty by Company in this Agreement or in
any Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any material
breach or default in performance by the Company of any covenant or undertaking
to be performed by the Company hereunder, or any other agreement entered into by
the Company and Subscriber relating hereto.
 
(b) Each Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, Affiliates,
control persons and principal shareholders against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Subscriber in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any material breach or default in
performance by such Subscriber of any covenant or undertaking to be performed by
such Subscriber hereunder, or any other agreement entered into by the Company
and Subscribers, relating hereto.
 

--------------------------------------------------------------------------------


(c) In no event shall the liability of any Subscriber or permitted successor
hereunder or under any Transaction Document or other agreement delivered in
connection herewith be greater in amount than the dollar amount of the net
proceeds actually received by such Subscriber upon the sale of Registrable
Securities (as defined herein).
 
(d) The procedures set forth in Section 11.6 shall apply to the indemnification
set forth in Sections 10(a) and 10(b) above.
 
11.1. Registration Rights. The Company hereby grants the following registration
rights to holders of the Securities.
 
(i) On one occasion, for a period commencing February 1, 2007, but not later
than two (2) years after the Initial Closing Date, upon a written request
therefor from any record holder or holders of more than 50% of the Shares issued
and issuable upon conversion of the outstanding Notes and outstanding Warrant
Shares, the Company shall prepare and file with the Commission a registration
statement under the 1933 Act registering the Registrable Securities, as defined
in Section 11.1(iv) hereof, which are the subject of such request for
unrestricted public resale by the holder thereof. For purposes of Sections
11.1(i) and 11.1(ii), Registrable Securities shall not include Securities which
are (A) registered for resale in an effective registration statement, (B)
included for registration in a pending registration statement, or (C) which have
been issued without further transfer restrictions after a sale or transfer
pursuant to Rule 144 under the 1933 Act. Upon the receipt of such request, the
Company shall promptly give written notice to all other record holders of the
Registrable Securities that such registration statement is to be filed and shall
include in such registration statement Registrable Securities for which it has
received written requests within fifteen (15) days after the Company gives such
written notice. Such other requesting record holders shall be deemed to have
exercised their demand registration right under this Section 11.1(i).
 
(ii) If the Company at any time proposes to register any of its securities under
the 1933 Act for sale to the public, whether for its own account or for the
account of other security holders or both, except with respect to registration
statements on Forms S-4, S-8 or another form not available for registering the
Registrable Securities for sale to the public, provided the Registrable
Securities are not otherwise registered for resale by the Subscribers or Holder
pursuant to an effective registration statement, each such time it will give at
least fifteen (15) days' prior written notice to the record holder of the
Registrable Securities of its intention so to do. Upon the written request of
the holder, received by the Company within fifteen (15) days after the giving of
any such notice by the Company, to register any of the Registrable Securities
not previously registered, the Company will cause such Registrable Securities as
to which registration shall have been so requested to be included with the
securities to be covered by the registration statement proposed to be filed by
the Company, all to the extent required to permit the sale or other disposition
of the Registrable Securities so registered by the holder of such Registrable
Securities (the “Seller” or “Sellers”). In the event that any registration
pursuant to this Section 11.1(ii) shall be, in whole or in part, an underwritten
public offering of common stock of the Company, the number of shares of
Registrable Securities to be included in such an underwriting may be reduced by
the managing underwriter if and to the extent that the Company and the
underwriter shall reasonably be of the opinion that such inclusion would
adversely affect the marketing of the securities to be sold by the Company
therein; provided, however, that the Company shall notify the Seller in writing
of any such reduction. Notwithstanding the foregoing provisions, or Section 11.4
hereof, the Company may withdraw or delay or suffer a delay of any registration
statement referred to in this Section 11.1(ii) without thereby incurring any
liability to the Seller.
 
(iii) If, at the time any written request for registration is received by the
Company pursuant to Section 11.1(i), the Company has determined to proceed with
the actual preparation and filing of a registration statement under the 1933 Act
in connection with the proposed offer and sale for cash of any of its securities
for the Company's own account and the Company actually does file such other
registration statement, such written request shall be deemed to have been given
pursuant to Section 11.1(ii) rather than Section 11.1(i), and the rights of the
holders of Registrable Securities covered by such written request shall be
governed by Section 11.1(ii).
 

--------------------------------------------------------------------------------


(iv) The Company shall file with the Commission a Form SB-2 registration
statement (the “Registration Statement”) (or such other form that it is eligible
to use) in order to register the Registrable Securities for resale and
distribution under the 1933 Act on or before January 2, 2007 (the “Filing
Date”), and cause to be declared effective not later than March 31, 2007 (the
“Effective Date”). The Company will register not less than a number of shares of
common stock in the aforedescribed registration statement that is equal to 130%
of the Shares issuable upon conversion of all of the Notes issuable to the
Subscribers, and 100% of the Warrant Shares issuable pursuant to this Agreement
upon exercise of the Warrants (collectively the “Registrable Securities”). The
Registrable Securities shall be reserved and set aside exclusively for the
benefit of each Subscriber and Warrant holder, pro rata, and not issued,
employed or reserved for anyone other than each such Subscriber and Warrant
holder. The Registration Statement will immediately be amended or additional
registration statements will be immediately filed by the Company as necessary to
register additional shares of Common Stock to allow the public resale of all
Common Stock included in and issuable by virtue of the Registrable Securities.
Except with the written consent of the Subscriber, no securities of the Company
other than the Registrable Securities will be included in the Registration
Statement. It shall be deemed a Non-Registration Event if at any time after the
date the Registration Statement is declared effective by the Commission (“Actual
Effective Date”) the Company has registered for unrestricted resale on behalf of
the Subscribers fewer than 120% of the amount of Common Shares issuable upon
full conversion of all sums due under the Notes and 100% of the Warrant Shares
issuable upon exercise of the Warrants. The foregoing sentence shall also apply
to all registration statements filed on behalf of the Subscribers pursuant to
Section 11.1(iv) and Section 11.1(v) with respect to the Registrable Securities
required to be included therein. The foregoing notwithstanding, in the event the
Company has provided to Subscribers on or before December 1, 2006 the
certificate described in Section 1(d) herein disclosing that the Company has
been profitable for at least thirty (30) days prior to the Filing Date, then the
Filing Date will be extended to on or before February 1, 2007, which extension
period may be shortened by Subscribers.
 
(v) The amount of Registrable Securities required to be included in the
Registration Statement as described in Section 11.1(iv) (“Initial Registrable
Securities”) shall be limited to not less than 85% of the maximum amount (“Rule
415 Amount”) of Common Stock which may be included in a single Registration
Statement without exceeding registration limitations imposed by the Commission
pursuant to Rule 415 of the 1933 Act. Not more than 15% of the Rule 415 Amount
may be registered in the Registration Statement on behalf of any persons who are
not holders of Notes and Warrants issued to the Subscribers on the Initial
Closing Date and Second Closing Date or which are included in the Obligations as
of the Initial Closing Date. In the event that less than all of the Initial
Registrable Securities are included in the Registration Statement as a result of
the limitation described in this Section 11.1(v), then the Company will file
additional Registration Statements, seriatem, until all of the Initial
Registrable Securities have been registered. The Filing Date and Effective Date
of each such additional Registration Statement shall be, respectively,
forty-five (45) and one hundred and twenty (120) days after the Actual Effective
Date of the prior Registration Statement.
 
(vi) Unless otherwise instructed in writing by a holder of Registrable
Securities and only if the initial Registration Statement does not include all
of the Registrable Securities, the Registrable Securities will be registered on
behalf of each such holder in the Registration Statements based on Common Stock
issuable upon conversion or exercise of Notes and Warrants, in the following
order and priority:
 
(A) Notes included in Obligations issued prior to the Closing Date.
 
(B) Notes issued on the Initial Closing Dates.
 
(C) Notes issued on the Second Closing Dates.
 
(D) Warrants issued to the Subscribers at any time based on exercise prices,
with the lower exercise priced Warrant Shares being registered first and then
the higher exercise priced Warrant Shares. In the case of Warrants with the same
exercise prices but different Issue Dates, the later issued Warrant Shares will
be registered first.
 

--------------------------------------------------------------------------------


11.2. Registration Procedures. If and whenever the Company is required by the
provisions of Section 11.1(i) or 11.1(ii) to effect the registration of any
Registrable Securities under the 1933 Act, the Company will, as expeditiously as
possible:
 
(a) subject to the timelines provided in this Agreement, prepare and file with
the Commission a registration statement required by Section 11, with respect to
such securities and use its best efforts to cause such registration statement to
become and remain effective for the period of the distribution contemplated
thereby (determined as herein provided), promptly provide to the holders of the
Registrable Securities copies of all filings and Commission letters of comment
and notify Subscribers (by telecopier and by e-mail addresses provided by
Subscribers) and Grushko & Mittman, P.C. (by telecopier and by email to
Counslers@aol.com) on or before the first business day thereafter that the
Company receives notice that (i) the Commission has no comments or no further
comments on the Registration Statement, and (ii) the registration statement has
been declared effective (failure to timely provide notice as required by this
Section 11.2(a) shall be a material breach of the Company’s obligation and an
Event of Default as defined in the Notes and a Non-Registration Event as defined
in Section 11.4 of this Agreement);
 
(b) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective until such registration
statement has been effective for a period of two (2) years, and comply with the
provisions of the 1933 Act with respect to the disposition of all of the
Registrable Securities covered by such registration statement in accordance with
the Sellers’ intended method of disposition set forth in such registration
statement for such period;
 
(c) furnish to the Sellers, at the Company’s expense, such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons reasonably may request in order to
facilitate the public sale or their disposition of the securities covered by
such registration statement or make them electronically available;
 
(d) use its commercially reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall request in writing, provided, however, that the Company shall not for any
such purpose be required to qualify generally to transact business as a foreign
corporation in any jurisdiction where it is not so qualified or to consent to
general service of process in any such jurisdiction;
 
(e) if applicable, list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock of the Company
is then listed;
 
(f) notify the Subscribers within two hours of the Company’s becoming aware that
a prospectus relating thereto is required to be delivered under the 1933 Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing or which
becomes subject to a Commission, state or other governmental order suspending
the effectiveness of the registration statement covering any of the Registrable
Securities;
 
(g) provided same would not be in violation of the provision of Regulation FD
under the 1934 Act, make available for inspection by the Sellers, and any
attorney, accountant or other agent retained by the Seller or underwriter, all
publicly available, non-confidential financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company's
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the seller, attorney,
accountant or agent in connection with such registration statement; and
 

--------------------------------------------------------------------------------


(h) provide to the Sellers copies of the Registration Statement and amendments
thereto five business days prior to the filing thereof with the Commission.
 
11.3. Provision of Documents. In connection with each registration described in
this Section 11, each Seller will furnish to the Company in writing such
information and representation letters with respect to itself and the proposed
distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.
 
11.4. Non-Registration Events. The Company and the Subscribers agree that the
Sellers will suffer damages if any Registration Statement is not filed by the
Filing Date and not declared effective by the Commission by the Effective Date,
and any registration statement required under Section 11.1(i) or 11.1(ii) is not
filed within 60 days after written request and declared effective by the
Commission within 120 days after such request, and maintained in the manner and
within the time periods contemplated by Section 11 hereof, and it would not be
feasible to ascertain the extent of such damages with precision. Accordingly, if
(A) any Registration Statement is not filed on or before the Filing Date, (B) is
not declared effective on or before the Effective Date, (C) due to the action or
inaction of the Company the Registration Statement is not declared effective
within three (3) business days after receipt by the Company or its attorneys of
a written or oral communication from the Commission that any Registration
Statement will not be reviewed or that the Commission has no further comments,
(D) if the registration statement described in Sections 11.1(i) or 11.1(ii) is
not filed within 60 days after such written request, or is not declared
effective within 120 days after such written request, or (E) any registration
statement described in Sections 11 is filed and declared effective but shall
thereafter cease to be effective without being succeeded within fifteen (15)
business days by an effective replacement or amended Registration Statement or
for a period of time which shall exceed thirty (30) days in the aggregate per
year (defined as every rolling period of 365 consecutive days commencing on the
Actual Effective Date (each such event referred to in clauses A through E of
this Section 11.4 is referred to herein as a "Non-Registration Event"), then the
Company shall deliver to the holder of Registrable Securities, as Liquidated
Damages, an amount equal to two percent (2%) for each thirty (30) days (or such
lesser pro-rata amount for any period of less than thirty (30) days) of the
Purchase Price of the outstanding Notes and purchase price of Shares issued upon
conversion of the Notes owned of record by such holder which are subject to such
Non-Registration Event. The Company may pay the Liquidated Damages in cash. The
maximum amount of Liquidated Damages payable in connection with Non-Registration
Event may not exceed twenty-four percent (24%). The Liquidated Damages must be
paid within ten (10) days after the end of each thirty (30) day period or
shorter part thereof for which Liquidated Damages are payable. In the event a
Registration Statement is filed by the Filing Date but is withdrawn prior to
being declared effective by the Commission, then such Registration Statement
will be deemed to have not been filed and Liquidated Damages will be calculated
accordingly. All oral or written comments received from the Commission relating
to the Registration Statement must be satisfactorily responded to within fifteen
(15) business days after receipt of comments from the Commission. Failure to
timely respond to Commission comments is a Non-Registration Event for which
Liquidated Damages shall accrue and be payable by the Company to the holders of
Registrable Securities at the same rate set forth above. Notwithstanding the
foregoing, the Company shall not be liable to the Subscriber under this Section
11.4 for any events or delays occurring as a consequence of the acts or
omissions of the Subscribers contrary to the obligations undertaken by
Subscribers in this Agreement. Liquidated Damages will not accrue nor be payable
pursuant to this Section 11.4 nor will a Non-Registration Event be deemed to
have occurred for times during which Registrable Securities are transferable by
the holder of Registrable Securities pursuant to Rule 144(k) under the 1933 Act.
 
11.5. Expenses. All expenses incurred by the Company in complying with Section
11, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the National Association of Securities Dealers, Inc., transfer
taxes, and fees of transfer agents and registrars, are called “Registration
Expenses.” All underwriting discounts and selling commissions applicable to the
sale of Registrable Securities are called "Selling Expenses." The Company will
pay all Registration Expenses in connection with the registration statement
under Section 11. Selling Expenses in connection with each registration
statement under Section 11 shall be borne by the Seller and may be apportioned
among the Sellers in proportion to the number of shares sold by the Seller
relative to the number of shares sold under such registration statement or as
all Sellers thereunder may agree.
 

--------------------------------------------------------------------------------


11.6. Indemnification and Contribution.
 
(a) In the event of a registration of any Registrable Securities under the 1933
Act pursuant to Section 11, the Company will, to the extent permitted by law,
indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 11.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.
 
(b) In the event of a registration of any of the Registrable Securities under
the 1933 Act pursuant to Section 11, each Seller severally but not jointly will,
to the extent permitted by law, indemnify and hold harmless the Company, and
each person, if any, who controls the Company within the meaning of the 1933
Act, each officer of the Company who signs the registration statement, each
director of the Company, each underwriter and each person who controls any
underwriter within the meaning of the 1933 Act, against all losses, claims,
damages or liabilities, joint or several, to which the Company or such officer,
director, underwriter or controlling person may become subject under the 1933
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the registration
statement under which such Registrable Securities were registered under the 1933
Act pursuant to Section 11, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse the Company and each such officer, director,
underwriter and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action, provided, however, that the Seller will be
liable hereunder in any such case if and only to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to such Seller, as such, furnished
in writing to the Company by such Seller specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of the Seller hereunder shall be limited to the net proceeds actually
received by the Seller from the sale of Registrable Securities covered by such
registration statement.
 

--------------------------------------------------------------------------------


(c) Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 11.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 11.6(c), except and only if and to the extent the indemnifying
party is prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 11.6(c) for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected, provided, however, that, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.
 
(d) In order to provide for just and equitable contribution in the event of
joint liability under the 1933 Act in any case in which either (i) a Seller, or
any controlling person of a Seller, makes a claim for indemnification pursuant
to this Section 11.6 but it is judicially determined (by the entry of a final
judgment or decree by a court of competent jurisdiction and the expiration of
time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.
 
11.7. Delivery of Unlegended Shares.
 
(a) Within three (3) business days (such third business day being the
“Unlegended Shares Delivery Date”) after the business day on which the Company
has received (i) a notice that Shares or Warrant Shares or any other Common
Stock held by a Subscriber have been sold pursuant to the Registration Statement
or Rule 144 under the 1933 Act, (ii) a representation that the prospectus
delivery requirements, or the requirements of Rule 144, as applicable and if
required, have been satisfied, and (iii) the original share certificates
representing the shares of Common Stock that have been sold, and (iv) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and/or Subscriber’s broker regarding compliance with the requirements of Rule
144, the Company at its expense, (y) shall deliver, and shall cause legal
counsel selected by the Company to deliver to its transfer agent (with copies to
Subscriber) an appropriate instruction and opinion of such counsel, directing
the delivery of shares of Common Stock without any legends including the legend
set forth in Section 4(i) above, reissuable pursuant to any effective and
current Registration Statement described in Section 11 of this Agreement or
pursuant to Rule 144 under the 1933 Act (the “Unlegended Shares”); and (z) cause
the transmission of the certificates representing the Unlegended Shares together
with a legended certificate representing the balance of the submitted Shares
certificate, if any, to the Subscriber at the address specified in the notice of
sale, via express courier, by electronic transfer or otherwise on or before the
Unlegended Shares Delivery Date.
 

--------------------------------------------------------------------------------


(b) In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall cause its transfer agent to electronically
transmit the Unlegended Shares by crediting the account of Subscriber’s prime
Broker with DTC through its Deposit Withdrawal Agent Commission system. Such
delivery must be made on or before the Unlegended Shares Delivery Date.


(c) The Company understands that a delay in the delivery of the Unlegended
Shares pursuant to Section 11 hereof later than two business days after the
Unlegended Shares Delivery Date could result in economic loss to a Subscriber.
As compensation to a Subscriber for such loss, the Company agrees to pay late
payment fees (as liquidated damages and not as a penalty) to the Subscriber for
late delivery of Unlegended Shares in the amount of $100 per business day after
the Delivery Date for each $10,000 of purchase price of the Unlegended Shares
subject to the delivery default. If during any 360 day period, the Company fails
to deliver Unlegended Shares as required by this Section 11.7 for an aggregate
of thirty (30) days, then each Subscriber or assignee holding Securities subject
to such default may, at its option, require the Company to redeem all or any
portion of the Shares and Warrant Shares subject to such default at a price per
share equal to the greater of (i) 120%, or (ii) a fraction in which the
numerator is the highest closing price during the aforedescribed thirty day
period and the denominator of which is the lowest conversion price during such
thirty day period, multiplied by the Purchase Price of such Common Stock and
Warrant Shares (“Unlegended Redemption Amount”). The amount of the
aforedescribed liquidated damages that have accrued or been paid for the ten day
period prior to the receipt by the Subscriber of the Unlegended Redemption
Amount shall be credited against the Unlegended Redemption Amount. The Company
shall pay any payments incurred under this Section in immediately available
funds upon demand.
 
(d) In addition to any other rights available to a Subscriber, if the Company
fails to deliver to a Subscriber Unlegended Shares as required pursuant to this
Agreement, within seven (7) business days after the Unlegended Shares Delivery
Date and the Subscriber or a broker on the Subscriber’s behalf, purchases (in an
open market transaction or otherwise) shares of common stock to deliver in
satisfaction of a sale by such Subscriber of the shares of Common Stock which
the Subscriber was entitled to receive from the Company (a "Buy-In"), then the
Company shall pay in cash to the Subscriber (in addition to any remedies
available to or elected by the Subscriber) the amount by which (A) the
Subscriber's total purchase price (including brokerage commissions, if any) for
the shares of common stock so purchased exceeds (B) the aggregate purchase price
of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares  together with interest thereon at a rate of 15% per annum,
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Subscriber purchases shares of Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to $10,000 of purchase
price of shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, the Company shall be required to pay the Subscriber $1,000,
plus interest. The Subscriber shall provide the Company written notice
indicating the amounts payable to the Subscriber in respect of the Buy-In.
(e) In the event a Subscriber shall request delivery of Unlegended Shares as
described in Section 11.7 and the Company is required to deliver such Unlegended
Shares pursuant to Section 11.7, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Subscriber or any one associated
or affiliated with such Subscriber has been engaged in any violation of law, or
for any other reason, unless, an injunction or temporary restraining order from
a court, on notice, restraining and or enjoining delivery of such Unlegended
Shares or exercise of all or part of said Warrant shall have been sought and
obtained by the Company or at the Company’s request or with the Company’s
assistance, and the Company has posted a surety bond for the benefit of such
Subscriber in the amount of 120% of the amount of the aggregate purchase price
of the Common Stock and Warrant Shares which are subject to the injunction or
temporary restraining order, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Subscriber to the extent Subscriber obtains judgment in
Subscriber’s favor.



--------------------------------------------------------------------------------


12. Additional Agreements.


(a) Right of First Refusal. Subject and subordinate to similar rights granted to
the Subscribers prior to the Closing Date, until the later of one year after the
Actual Effective Date or the Notes are no longer outstanding, the Subscribers
shall be given not less than seven (7) business days prior written notice of any
proposed sale by the Company of its Common Stock or other securities or debt
obligations, or instruments convertible into or exchangeable for Common Stock
except in connection with (i) full or partial consideration in connection with a
strategic merger, acquisition, consolidation or purchase of substantially all of
the securities or assets of corporation or other entity which holders of such
securities or debt are not at any time granted registration rights, (ii) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as such issuances are not for the
purpose of raising capital and which holders of such securities or debt are not
at any time granted registration rights, (iii) the Company’s issuance of Common
Stock or the issuances or grants of options to purchase Common Stock pursuant to
stock option plans and employee stock purchase plans described on Schedule 5(d)
hereto at prices equal to or higher than the closing price of the Common Stock
on the issue date of any of the foregoing, (iv) as a result of the exercise of
Warrants or conversion of Notes which are granted or issued pursuant to this
Agreement or that have been issued prior to the Closing Date, the issuance of
which has been disclosed in a Report filed not less than five (5) days prior to
the Closing Date, (v) the payment of any interest on the Notes and liquidated
damages or other damages pursuant to the Transaction Documents or other
securities instruments that have been issued prior to the Closing Date, the
issuance of which has been disclosed in a Report filed not less than five days
prior to the Closing Date, (vi) the Additional Subscriber Investments, and (vii)
the issuances listed on Schedule 12(a) (collectively the foregoing are “Excepted
Issuances”). The aggregate amount of Common Stock that may be issued as Excepted
Issuances under items 12(a)(i), (ii) and (iii) may not exceed 1,000,000 shares
of Common Stock. The Excepted Issuances may be modified as to all Subscribers
with the consent of the Subscribers. The Subscribers who exercise their rights
pursuant to this Section 12(a) shall have the right during the seven (7)
business days following receipt of the notice to purchase in the aggregate such
offered convertible debt instruments or other securities in accordance with the
terms and conditions set forth in the notice of sale in the same proportion to
each other as their purchase of Notes in the Offering. In the case of Common
stock or equity of the Company convertible, exercisable or exchangeable for
Common Stock, the Subscriber may purchase an amount equal to the aggregate
purchase prices of all of the debt or equity of the Company ever purchased by
such Subscriber pursuant to a Subscription Agreement or exercise of a Warrant.
In the event such terms and conditions are modified during the notice period,
the Subscribers shall be given prompt notice of such modification and shall have
the right during the seven (7) business days following the notice of
modification to exercise such right.
 
(b) Favored Nations Provision. Other than in connection with the Excepted
Issuances, if at any time Notes are outstanding and in the case of the Warrants,
for as long as both Notes and Warrants are outstanding, the Company shall offer,
issue or agree to issue any common stock or securities convertible into or
exercisable for shares of common stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than the Conversion Price in
respect of the Shares, or if less than the Warrant exercise price in respect of
the Warrant Shares, without the consent of each Subscriber holding Notes,
Shares, Warrants, or Warrant Shares, then the Company shall issue, for each such
occasion, additional shares of Common Stock to each Subscriber so that the
average per share purchase price of the shares of Common Stock issued to the
Subscriber (of only the Common Stock or Warrant Shares still owned by the
Subscriber) is equal to such other lower price per share and the Conversion
Price and Warrant exercise price shall automatically be reduced to such lower
price. The average Purchase Price of the Shares and average exercise price in
relation to the Warrant Shares shall be calculated separately for the Shares and
Warrant Shares. The foregoing calculation and issuance shall be made separately
for Shares received upon conversion and separately for Warrant Shares. The
delivery to the Subscriber of the additional shares of Common Stock shall be not
later than the closing date of the transaction giving rise to the requirement to
issue additional shares of Common Stock. The Subscriber is granted the
registration rights described in Section 11 hereof in relation to such
additional shares of Common Stock except that the Filing Date and Effective Date
vis-à-vis such additional common shares shall be, respectively, the thirtieth
(30th) and sixtieth (60th) date after the closing date giving rise to the
requirement to issue the additional shares of Common Stock. For purposes of the
issuance and adjustment described in this paragraph, the issuance of any
security of the Company carrying the right to convert such security into shares
of Common Stock or of any warrant, right or option to purchase Common Stock
shall result in the issuance of the additional shares of Common Stock upon the
sooner of the agreement to or actual issuance of such convertible security,
warrant, right or option and again at any time upon any subsequent issuances of
shares of Common Stock upon exercise of such conversion or purchase rights if
such issuance is at a price lower than the Conversion Price or Warrant exercise
price in effect upon such issuance. The rights of the Subscriber set forth in
this Section 12 are in addition to any other rights the Subscriber has pursuant
to this Agreement, the Note, any Transaction Document, and any other agreement
referred to or entered into in connection herewith. The Subscriber is also given
the right to elect to substitute any term or terms of any other offering in
connection with which the Subscriber has rights as described in Section 12(a),
for any term or terms of the Offering in connection with Securities owned by
Subscriber as of the date the notice described in Section 12(a) is required to
be given to Subscriber.
 

--------------------------------------------------------------------------------


(c) Maximum Exercise of Rights. In the event the exercise of the rights
described in Sections 12(a) or 12(b) would or could result in the issuance of an
amount of common stock of the Company that would exceed the maximum amount that
may be issued to a Subscriber calculated in the manner described in Section 7.3
of this Agreement, then the issuance of such additional shares of common stock
of the Company to such Subscriber will be deferred in whole or in part until
such time as such Subscriber is able to beneficially own such common stock
without exceeding the applicable maximum amount set forth calculated in the
manner described in Section 7.3 of this Agreement. The determination of when
such common stock may be issued shall be made by each Subscriber as to only such
Subscriber.
(d) Trickle Out. Each Subscriber agrees, that commencing on the Initial Closing
Date and ending six months thereafter, the Subscriber will not sell or otherwise
dispose of, on any trading day more than each such Subscriber’s Pro Rata Portion
of thirty percent (30%) of the volume of the Common Stock as reported by
Bloomberg LP for the Principal Markets for each such trading day. The foregoing
restriction notwithstanding, a Subscriber may sell each calendar month up to the
greater of the amount determined pursuant to the foregoing sentence or up to
fifteen percent (15%) of the Common Stock owned by and issuable to the
Subscriber upon conversion of Notes and owned by the Subscriber, as of the
Initial Closing Date and which are included in the Obligations. In the event the
Subscriber does not sell or transfer the entire amount of Common Stock that such
Subscriber was permitted, transfer or sale of on a particular trading day or
during any month, then such Common Stock may be sold during any subsequent
period without regard to the restrictions set forth in this Section 12(d). The
Company and Subscribers further agree that any other transfer or trading
restriction agreed to by a Subscriber prior to the Initial Closing Date shall be
superseded by and modified to be the same as set forth in this Section 12(d).
The foregoing notwithstanding, any sales by Subscribers of Shares of the
Company’s Common Stock at a per share sales price of more than $.75 shall not be
subject to the restrictions of this Section 12(d).
 
13. Miscellaneous.
 
(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: VoIP, Inc., 12330 SW53
Street, Suite 712, Cooper City, Florida 33330, Attn: Anthony Cataldo, CEO,
telecopier: (954) 434-2877, with a copy by telecopier only to: Sichenzia Ross
Friedman Ference LLP, 1065 Avenue of Americas, New York, NY 10018, Attn: Marc
Ross, Esq., telecopier: (212) 930-9725, and (ii) if to the Subscriber, to: the
one or more addresses and telecopier numbers indicated on the signature pages
hereto, with an additional copy by telecopier only to: Grushko & Mittman, P.C.,
551 Fifth Avenue, Suite 1601, New York, New York 10176, telecopier number: (212)
697-3575.
 
(b) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscribers have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of the Company shall be
assigned without prior notice to and the written consent of the Subscribers.
 
(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
conflicts of laws principles that would result in the application of the
substantive laws of another jurisdiction. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the civil or state courts of New York or in the federal
courts located in New York County. The parties and the individuals executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the jurisdiction
of such courts and waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney’s fees and costs. In the
event that any provision of this Agreement or any other agreement delivered in
connection herewith is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of any agreement.
 

--------------------------------------------------------------------------------


(e) Specific Enforcement, Consent to Jurisdiction. To the extent permitted by
law, the Company and Subscriber acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to one or more
preliminary and final injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity. Subject to Section 13(d) hereof, each of the Company,
Subscriber and any signator hereto in his personal capacity hereby waives, and
agrees not to assert in any such suit, action or proceeding, any claim that it
is not personally subject to the jurisdiction in New York of such court, that
the suit, action or proceeding is brought in an inconvenient forum or that the
venue of the suit, action or proceeding is improper. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.
 
(f) Independent Nature of Subscribers.     The Company acknowledges that the
obligations of each Subscriber under the Transaction Documents are several and
not joint with the obligations of any other Subscriber, and no Subscriber shall
be responsible in any way for the performance of the obligations of any other
Subscriber under the Transaction Documents. The Company acknowledges that each
Subscriber has represented that the decision of each Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Subscriber in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Subscriber) shall be deemed to
constitute the Subscribers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Subscribers are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Subscriber shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Subscriber to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all
Subscribers with the same terms and Transaction Documents for the convenience of
the Company and not because Company was required or requested to do so by the
Subscribers.  The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Subscribers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated thereby.
 
(f) Damages. In the event the Subscriber is entitled to receive any liquidated
damages pursuant to the Transaction Documents, the Subscriber may elect to
receive the greater of actual damages or such liquidated damages.
 
(g) Consent. As used in the Agreement, “consent of the Subscribers” or similar
language means the consent of holders of not less than 80% of the total of the
Shares issued and issuable upon conversion of outstanding Notes owned by
Subscribers on the date consent is requested.
 
(h) Equal Treatment. No consideration shall be offered or paid to any person to
amend or consent to a waiver or modification of any provision of the Transaction
Documents unless the same consideration is also offered and paid to all the
Subscribers and their permitted successors and assigns.
 
 
[THIS SPACE INTENTIONALLY LEFT BLANK]
 


--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (A)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006



SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
 
 
 
 
/s/ Konrad Ackermann                                    
(Signature)
By: Konrad Ackermann 
$280,000.00
$350,000.00
$280,000.00
$350,000.00
 






--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (B)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006


SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
BRISTOL INVESTMENT FUND, LTD.
69 Dr. Roy’s Drive
George Town, Grand Cayman, Cayman Islands
Fax: (310) 696-0334
 
 
 
 
/s/ Paul Kessler                                              
(Signature)
By: Paul Kessler  
$448,000.00
$560,000.00
$448,000.00
$560,000.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (C)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006


SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
ELLIS INTERNATIONAL LTD.
53rd Street Urbanizacion Obarrio
Swiss Tower, 16th Floor, Panama
Republic of Panama
Fax: (516) 887-8990
 
 
 
 
/s/ Wilhelm Ungar                                                 
(Signature)
By: Wilhelm Ungar 
$242,000.00
$302,500.00
$242,000.00
$302,500.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (D)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
PLATINUM LONG TERM GROWTH II INC.
152 West 57th Street
New York, New York 10019
Attn: Mark Nordlicht
Fax: (212)
 
 
 
/s/ Mark Nordlicht                                              
(Signature)
By: Mark Nordlicht  
$140,000.00
$175,000.00
$140,000.00
$175,000.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (E)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 


SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
CMS CAPITAL
9612 Ventura Blvd., Suite 108
Panorama City, CA 91402
Attn: Judah Zavdi
Fax: (818) 907-3372
 
 
 
/s/ Menachem Lipshin                                         
(Signature)
By: Menachem Lipshin 
$42,000.00
$52,500.00
$42,000.00
$52,500.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (F)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
DKR SOUNDSHORE OASIS HOLDING FUND LTD.
C/o DKR Capital Partners, L.P.
1281 East Main Street
Stamford, CT 06902
Fax: (203) 674-4737
 
 
 
/s/ Barbara Burger                                                       
(Signature)
By: Barbara Burger 
$280,000.00
$350,000.00
$280,000.00
$350,000.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (G)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
OSHER CAPITAL INC.
5 Sansberry Lane
Spring Valley, NY 10977
Fax: (212) 586-8244
 
 
 
 
/s/ Yisroel Klueger                                                 
(Signature)
By: Yisroel Klueger 
$21,000.00
$25,250.00
$21,000.00
$25,250.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (H)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 


SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
WHALEHAVEN CAPITAL FUND LIMITED
3rd Floor, 14 Par-Laville Road
Hamilton, Bermuda HM08
Fax: (441) 292-1373
 
 
 
 
/s/ Evan Schemenauer                                          
(Signature)
By: Evan Schemenauer 
$556,500.00
$695,625.00
$556,500.00
$695,625.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (I)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
CHESTNUT RIDGE PARTNERS LP
50 Tice Boulevard
Woodcliff Lake, NJ 07677
Fax: (201) 802-9450
 
 
 
 
/s/ Kenneth Holz, CFO                                         
(Signature)
By: Kenneth Holz, CFO
$70,000.00
$87,500.00
$70,000.00
$87,500.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (J)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
GRUSHKO & MITTMAN, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Fax: (212) 697-3575
 
 
 
 


 
/s/ Barbara Mittman                                              
(Signature)
By: Barbara Mittman
$25,200.00
$31,500.00
$25,200.00
$31,500.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (K)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 
 
SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
IROQUOIS CAPITAL
641 Lexington Avenue, 26th Floor
new York, NY 10022
Fax: (212) 207-1412
 
 
 
 
 
/s/ Joshua Silverman                                          
(Signature)
By: Joshua Silverman 
$70,000.00
$87,500.00
$70,000.00
$87,500.00
 





--------------------------------------------------------------------------------


 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT (L)
 


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.
 

       
VOIP, INC.
a Texas corporation
 
   
   
    By:  
/s/ Robert Staats
 

--------------------------------------------------------------------------------

Name: Robert Staats   Title: Chief Accounting Officer       Dated: October 17,
2006

 


SUBSCRIBER
AGGREGATE PURCHASE PRICE - INITIAL CLOSING
AGGREGATE PRINCIPAL AMOUNT - INITIAL CLOSING
AGGREGATE PURCHASE PRICE - SECOND CLOSING
AGGREGATE PRINCIPAL AMOUNT - SECOND CLOSING
PRO-RATA PORTION
BRIO CAPITAL L.P.
523 Albermarle Road
Cedarhurst, NY 11516
Fax: (646) 390-2158
 
 
 
/s/ Shaye Hrsen                                                
(Signature)
By: Shaye Hrsen 
$150,000.00
$187,500.00
$150,000.00
$187,500.00
 





--------------------------------------------------------------------------------




SUBSIDIARY SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


The undersigned, on behalf of the Subsidiaries of VoIP, Inc., agree to the terms
and conditions of the Subscription Agreement dated at or about October 5, 2006
among VoIP, Inc., and Subscribers (as defined therein) to which this signature
page is annexed.




VOIPSOLUTIONS
 
EGLOBALPHONE
a Florida corporation
 
a Florida corporation
 
 
 
By: /s/ Robert Staats                                                           
 
By: /s/ Robert Staats                                                           
Its: Chief Accounting Officer
 
Its: Chief Accounting Officer
 
 
 
CAERUS, INC
 
VOX CONSULTING GROUP, INC.
a Delaware corporation
 
a Florida corporation
 
 
 
By: /s/ Robert Staats                                                           
 
By: /s/ Robert Staats                                                           
Its: Chief Accounting Officer
 
Its: Chief Accounting Officer
 
 
 
VCG TECHNOLOGIES
 
VOLO COMMUNICATIONS, INC.
a Florida corporation
 
a Delaware corporation
 
 
 
By: /s/ Robert Staats                                                           
 
By: /s/ Robert Staats                                                           
Its: Chief Accounting Officer
 
Its: Chief Accounting Officer
 
 
 
CAERUS BILLING, INC.
 
CAERUS NETWORKS, INC.
a Delaware corporation
 
a Delaware corporation
 
 
 
By: /s/ Robert Staats                                                           
 
By: /s/ Robert Staats                                                           
Its: Chief Accounting Officer
 
Its: Chief Accounting Officer
 
 
 
VOICEONE COMMUNICATIONS, LLC
 
VOIP ACQUISITION COMPANY
a Delaware Limited Liability corporation
 
a Delaware corporation
 
 
 
By: /s/ Robert Staats                                                           
 
By: /s/ Robert Staats                                                           
Its: Chief Accounting Officer
 
Its: Chief Accounting Officer

 
 
TERMS OF SUBSCRIPTION AGREEMENT AND TRANSACTION DOCUMENTS
ACKNOWLEDGED AND APPROVED:


STONESTREET LIMITED PARTNERSHIP




By:__________________________________
Name:    
Title:


Pro Rata Portion: _______________________


--------------------------------------------------------------------------------



 
LIST OF EXHIBITS AND SCHEDULES
 
 


Exhibit A
 
Form of Note
     
Exhibit B
 
Form of Class C Warrant
     
Exhibit C
 
Escrow Agreement
     
Exhibit D
 
Form of Legal Opinion
     
Exhibit E
 
Form of Form 8-K or Public Announcement
     
Schedule 3
 
Outstanding Obligations
     
Schedule 5(a)
 
Subsidiaries
     
Schedule 5(d)
 
Additional Issuances / Capitalization
     
Schedule 5(f)
 
Conflicts
     
Schedule 5(h)
 
Litigation
     
Schedule 5(m)
 
Defaults
     
Schedule 5(q)
 
Undisclosed Liabilities
     
Schedule 5(u)
 
Disagreements
     
Schedule 5(v)
 
Transfer Agent
     
Schedule 8
 
Due Diligence Fee Recipient
     
Schedule 9(e)
 
Use of Proceeds
     
Schedule 9(r)
 
Permitted Payments
     
Schedule 11.1
 
Other Registrable Securities
     





--------------------------------------------------------------------------------



SCHEDULE 8




DUE DILIGENCE FEE



